DETAILED ACTION
Claims 2, 7, and 9 are canceled.  Claims 13-21 are withdrawn from consideration. Claims 1 and 6-10 are currently amended. A complete action on the merits of pending claims 1 and 3-6, 8, and 10-12 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/21 has been entered.
Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen US 20170065339 (Mickelsen) in view of Chornenky et al. US 20030060856 (Chomenky), Sliwa et al US 20100233021 (Sliwa), Neal II et al US 20110106221 (Neal II), Heller et al US 8738125 (Heller), Ein-Gal US 2002147446 (Ein).
Regarding claims 1, 4, 11 and 12, Mickelsen teaches a first treatment device; a second treatment device (par. [0052] one or more multi electrode catheters), the first 
Mickelsen does not explicitly teach at least one selected from the group consisting of the first treatment device and the second treatment device including a plurality of electrodes, the plurality of electrodes including: a distal tip electrode; and an independent helical-shaped invasive electrode, the independent helical-shaped invasive electrode extending distally from the distal tip electrode; deliver charge-neutral pulses; and deliver non-charge-neutral pulses between the charge-neutral pulses and wherein the non-charge-neutral pulses have a direct current offset, the charge-neutral pulses and the non-charge-neutral pulses each being delivered through the independent helical-shaped invasive electrode, pulsed radiofrequency energy through the distal tip electrode for a predetermined period of time sufficient to heat an area of target tissue to a temperature between approximately 45 C and approximately 60 C, and wherein the energy generator is further programmed to perform at least one operation selected from the group consisting of: deliver pulsed radiofrequency energy concurrently with the delivery of the non-neutral pulses and the charge neutral pulses; and deliver pulsed 
Chornenky, in an analogous medical system, teaches using RF energy to heat the tissue region to 45-50 C prior to applying electroporation treatment (par. [0029]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify they system of Mickelsen to heat the us RF energy to heat the tissue, as taught by Chornenky, since heating tissue for electroporation increases the susceptibility to neoplastic cells (Chornenky Abstract).
Chornenky does not explicitly teach at least one selected from the group consisting of the first treatment device and the second treatment device including a plurality of electrodes, the plurality of electrodes including: a distal tip electrode; and an invasive electrode extending distally from the distal tip electrode; deliver charge-neutral pulses; and deliver non-charge-neutral pulses between the charge-neutral pulses and wherein the non-charge-neutral pulses have a direct current offset, the charge-neutral pulses and the non-charge-neutral pulses each being delivered through the invasive electrode.
Sliwa, in an analogous medical system, teaches alternating between charged and neutral pulses and using a DC voltage offset (par. [0071]).

Sliwa does not explicitly teach at least one selected from the group consisting of the first treatment device and the second treatment device including a plurality of electrodes, the plurality of electrodes including: a distal tip electrode; and an invasive electrode extending distally from the distal tip electrode, the first amplitude being greater than the second amplitude, the charge-neutral pulses and the non-charge-neutral pulses each being delivered through the invasive electrode, the charge-neutral pulses and the non-charge-neutral pulses each being delivered through the invasive electrode.
Neal II, in an analogous device, teaches that an increase in amplitude will lead to supra-poration and Joule heating effects (par. [0175]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Mickelsen, Chornenky, and Sliwa to have a decrease in pulse amplitude so Joule heating can be prevented (Neal II par. [0175]).  Additionally, Mickelsen states that a person of ordinary skill in the art is able to modify the amplitudes to fit the procedural needs (pars. [0077] and [0078]).
Neal II does not explicitly teach at least one selected from the group consisting of the first treatment device and the second treatment device including a plurality of electrodes, the plurality of electrodes including: a distal tip electrode; and an invasive electrode extending distally from the distal tip electrode.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Mickelsen, Chornenky, Sliwa, and Neal II to have a tip electrode and an invasive electrode, as in Heller, so the electrical field can be controlled (col 2 lines 45-59).
Heller does not explicitly teach independent helical-shaped invasive electrode.
Ein, in a device seeking to treat tissue using electrodes put into tissue, teaches where the electrodes can be a straight needle or a helical corkscrew (Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the straight electrodes of Mickelsen, Chornenky, Sliwa, Neal II, and Heller with the independent helical invasive electrodes, as taught by Ein. The helical electrodes are seen to preform equally as well as the straight electrodes and would yield the predictable result of conducting energy sent from the power supply.
Regarding claim 3, Mickelson teaches wherein the non-charge-neutral pulses are one of monophasic and biphasic (par. [0077]).
Regarding claim 5, Mickelsen and Sliwa teach wherein the system is configured to deliver charge-neutral and non-charge neutral pulses to an area of target tissue, delivery of the non-charge-neutral pulses imparting a charge to the target tissue (Mickelson par. [0078] this is inherent if the is a higher level of positive charge than negative charge the pulse will not be neutral but carry a charge to the tissue).
Regarding claim 6, Mickelsen and Sliwa teach wherein the energy generator is further programmed to deliver non-charge-neutral pulses at a third amplitude, the third amplitude being less than the first amplitude and second amplitude (Fig. 14).
Regarding claim 8, Sliwa and Ein teach wherein the independent helical-shaped invasive electrode is a needle-shaped electrode (Sliwa Fig. 4 and Ein Fig. 3 pointed tip).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the rounded catheter end of Mickelsen with the needle tip as taught by Sliwa since Sliwa teaches that either a rounded tip or a needle tip can be used (Figs. 2 and 4).  The substitution would yield the predictable result of the electrode entering tissue and providing electrical pulses.
Regarding claim 10, Mickelson and Ein teach wherein the independent helical-shaped invasive electrode is in fluid communication with a fluid source, the independent helical-shaped invasive electrode including a plurality of apertures configured to deliver fluid from the fluid source to the area of target tissue (Mickelson par. [0085] and Ein par. [0056]).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794